Jfourtfj Court of
                                         Antonio, Uttxati

                                          July 30,2014


                                      No. 04-14-00016-CV


                                         John F. Davis,
                                            Appellant


                                                v.



                                    Farias Enterprises LTD.,
                                            Appellee


                           Trial Court Case No. 2010CVT001822 D3


                                        ORDER

       The Court has reviewed the record and briefs in this appeal and has determined that oral
argument will not significantly aid it in determining the legal and factual issues presented in the
appeal. See Tex. R. App. P. 39.8. Therefore, all requests for oral argument are denied, and the
cause is advanced for ON BRIEFS submission on September 9, 2014, to the following panel:
Chief Justice Stone, Justice Angelini, and Justice Martinez. All parties will be notified of the
Court's decision in this appeal in accordance with Tex. R. App. P. 48.

       Either party may file a motion requesting the Court to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See Tex. R. App. P. 39.8. Such a motion should be filed within ten (10)
days from the date of this order.

        It is so ORDERED on July 30,2014.



                                                                 ^eripe Stone, Chief Justice


        IN WITNESS WHEREOF, I have hereunto set my hand and a/fixed the seal of the said
court on this July 30, 2014.




                            * s